DETAILED ACTION
This office action is in response to Applicant’s submission filed on 25 September 2018.   
Claims 1-20 are pending.
Claims 1-20 are allowed.



Allowable Subject Matter

Claims 1-20 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “…. computing, at a graphics processing unit (GPU) core of a processing system including at least a central processing unit (CPU) core and the GPU core, an activation for each one of a plurality of neurons for a first network layer of a neural network; randomly dropping a first subset of the plurality of neurons for the first network layer and keeping a second subset of the plurality of neurons for the first network layer; forwarding the activation for each one of the second subset of the plurality of neurons to the CPU core; and coalescing, at the CPU core, the forwarded activation to generate a set of coalesced activation sub-matrices representing the second subset of the plurality of neurons, wherein the set of coalesced activation sub-matrices are contiguous in a memory of the processing system ….”, in combination with the remaining elements and features of 
Independent claim 8 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “…. the GPU core is configured to compute an activation for each one of a plurality of neurons for a first network layer of a neural network; and a dropout module configured to randomly drop a first subset of the plurality of neurons for the first network layer and keep a second subset of the plurality of neurons for the first network layer, and wherein the dropout module is further configured to instruct the CPU core to coalesce forwarded activation to generate a set of coalesced activation sub-matrices that are contiguous in a memory of the processing system”, in combination with the remaining elements and features of the claimed invention.
Independent claim 17 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “…. compute, at a graphics processing unit (GPU) core, an activation for each one of a plurality of neurons for a first network layer of a neural network; randomly drop a first subset of the plurality of neurons for the first network layer and keeping a second subset of the plurality of neurons for the first network layer; forward the activation for each one of the second subset of the plurality of neurons to a central processing unit (CPU) core; and coalesce, at the CPU core, the forwarded activation to generate a set of coalesced activation sub-matrices representing the second subset of the plurality of neurons, wherein the set of coalesced activation sub-matrices are contiguous in a memory of the processing system”, in combination with the remaining elements and features of the claimed invention.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Dahl, et al., “Improving deep neural networks for LVCSR using rectified linear units and dropout”, 2013 IEEE International Conference on Acoustics, Speech and Signal Processing [hereafter Dahl] shows using dropout for deep neural network training. However, Dahl does not teach specific hardware implementation of dropout as claimed including GPU implementation with coalesced activation sub-matrices stored in contiguous memory. 
Deng, et al., “New types of deep neural network learning for speech recognition and related applications: an overview”, 2013 IEEE International conference on Acoustics, Speech and Signal Processing [hereafter Deng] shows using dropout for deep neural network training. However, Deng does not teach specific hardware implementation of dropout as claimed including GPU implementation with coalesced activation sub-matrices stored in contiguous memory. 
Lie, et al., US-PATENT NO.10,657,438B2 [hereafter Lie] shows using distributed hardware processing of forward activation and backpropogation. However, Lie does not teach specific hardware implementation of dropout as 
Schmidt, et al., US-PGPUB NO.2019/0213470A1 [hereafter Schmidt] shows GPU implementation of backpropagation learning. However, Schmidt does not teach specific hardware implementation of dropout as claimed including GPU implementation with coalesced activation sub-matrices stored in contiguous memory. 
Hajimirsadeghi, et al., US-PATENT NO.11,218,498B2 [hereafter Hajimirsadeghi] shows forward calculation of activation function and backpropagation learning. However, Hajimirsadeghi does not teach specific hardware implementation of dropout as claimed including GPU implementation with coalesced activation sub-matrices stored in contiguous memory. 
Graham, et al., “Efficient batchwise dropout training using submatrices”, arXiv.1502.02478v1 [cs.NE] 9 Feb 2015 [hereafter Hajimirsadeghi] shows submatrices implementation of dropout training. However, Graham does not teach specific hardware implementation of dropout as claimed including GPU implementation with coalesced activation sub-matrices stored in contiguous memory. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128